DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “radially extending channel” of claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Election/Restrictions
Applicant's election with traverse of in the reply filed is acknowledged.  The traversal is on the ground(s) that the Species election is not necessary as there is no undue search burden.  This is not found persuasive because the multiple species embody different characteristics that do not effectively overlap, and would require different searches into different fields of art to find different prior art to read on each embodiment as disclosed.  Even though the claims do not presently recite multiple species this does not prevent later reconfigurations of the claims from significantly diverging to attempt and claim the multiple species, and such a search on those claims would be unduly burdensome.  This construction would cause different art, or different embodiments within art to read on the different species.  The requirement is still deemed proper and is therefore made FINAL.  However should a generic claim be determined allowable the restriction can be withdrawn and any claims necessary, rejoined at that time.
Applicant has elected Claims 1-20 in Species election.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1,7 and dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “directing the liquid coolant onto and/or through one or both of the inner electrical machine rotor and a rotor support thereby removing heat from the inner electrical machine rotor” where it is unclear due to the alternative structure of the claim if the “a rotor support” is positively recited.  The “the inner electrical machine rotor” is positively recited as it appears positively earlier in the claim, it is suggested to do the same with the “a rotor support”.  Claim 7 suffers from the same ambiguous deficiency.
Claim 4 and dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites “directing liquid coolant along a first coolant passageway to the outer electrical machine stator thereby removing heat from the outer electrical machine stator; and directing liquid coolant along a second coolant passageway different from the first coolant passageway to the inner electrical machine rotor” where it is unclear if this liquid coolant is “the liquid coolant” from Claim 1. This is further made ambiguous as the drawings show a second separate coolant line (149) and due to the fact that only a single liquid coolant is recited however claim 4 appears to split this into two different coolants. As such it is unclear what coolants are being recited.  
Claim 7,8 and dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 7,8 both recite “a rotor support” where Claim 1 from which they depend already recites “a rotor support”, however Claim 1 is unclear as to if this is positively recited. Further as 7,8 recite “a rotor support” it is unclear if this the same “a rotor support” of claim 1.
Claim 19 and dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 19 recites: a cooling plate inwardly adjacent the inner electrical machine rotor, the cooling plate having a radially extending channel that directs liquid coolant radially outward toward the inner electrical machine rotor. It is unclear what the radially extending channel is referring to as it is not indicated in the specification or drawings. Further the plate is only defined potentially as 244,246,248, and as such it is unclear what component is intended.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-7,9-12,14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 20190006913 to Stieger in view of US Patent 7208854 to Saban.
As to claim 1, Stieger discloses a method of removing heat from an electrical machine located in a gas turbine engine at least partially inward of a core airflow path in a radial direction (10, 90, Fig 7), the electrical machine comprising an outer electrical machine stator (38, Fig 5) and an inner electrical machine rotor (12, Fig 5), the method comprising: directing a coolant radially inward past the outer electrical machine stator and toward an inner electrical machine rotor using a coolant passageway (past 26, though 54, through 20 and out 48, Fig 5); and directing the coolant onto and/or through one or both of the inner electrical machine rotor and a rotor support thereby removing heat from the inner electrical machine rotor (Fig 5).
Stieger does not expressly disclose how the coolant is a liquid coolant.
Saban discloses how a liquid coolant is cycled through a rotor of a generator for a gas turbine engine where the coolant passes a stator to an interior (Fig 1, Col 2, Line 24-29).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Stieger to include liquid coolant in addition to the air passage or in place of the air using the teachings of Saban as it can be recirculated and pumped at a desired speed while allowing for a larger heat removal than air increasing overall cooling efficiency.
As to claim 2, Stieger discloses the electrical machine is located within an outer casing (14).
As to claim 3, Stieger discloses the outer electrical machine stator is located in a stator compartment (region occupied by 38) and the inner electrical machine rotor is located in a rotor compartment (region between 12’s) that is separated from the stator compartment (space 60).
As to claim 4, Stieger discloses directing liquid coolant along a first coolant passageway (60) to the outer electrical machine stator thereby removing heat from the outer electrical machine stator; and directing liquid coolant along a second coolant passageway (20) different from the first coolant passageway to the inner electrical machine rotor (Fig 5).
As to claim 5, Stieger discloses the liquid coolant from the first coolant passageway and the second coolant passageway does not mix within the electrical machine (mixes at 48 at exit to machine).
As to claim 6, Stieger discloses the step of directing liquid coolant along the first coolant passageway comprises directing liquid coolant to both forward and aft end windings (path though 26 to 60 to 48 passes forward and aft windings of 38 as known stator construction), wherein the liquid coolant is introduced to the outer electrical machine stator through one or both the forward and aft end windings or a cooling jacket (Fig 5).
As to claim 7, Stieger discloses the step of directing liquid coolant along the second coolant passageway comprises spraying liquid coolant (via 58) onto one or both of the inner electrical machine rotor and a rotor support that connects the inner electrical machine rotor to a rotary member (Fig 5).
As to claim 9, Stieger discloses comprising draining liquid coolant from the rotor compartment (via 48, further supported by Saban: Fig 1, drained into the coolant system).
As to claim 10, Stieger discloses directing cooling air at least partially around the outer casing thereby forming a cooling air buffer (Fig 7, cooling air as dispersed from exhaust region 95).
As to claim 11, Stieger discloses A gas turbine engine comprising: a compressor section and a turbine section arranged in serial flow order (Fig 7), the compressor section and the turbine section together defining a core airflow path (Fig 7); a rotary member rotatable with at least a portion of the compressor section and with at least a portion of the turbine section (34,10); an electrical machine located at least partially inward of the core airflow path in a radial direction (10, Fig 7), the electrical machine comprising an outer electrical machine stator (38) and an inner electrical machine rotor (12) that is coupled to the rotary member (34); and a cooling system comprising a coolant passageway (54,20 out 48) that directs coolant past the outer electrical machine stator to the inner electrical machine rotor for removing heat from the inner electrical machine rotor (Fig 5).
Stieger does not expressly disclose how the coolant is a liquid coolant.
Saban discloses how a liquid coolant is cycled through a rotor of a generator for a gas turbine engine where the coolant passes a stator to an interior (Fig 1, Col 2, Line 24-29).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Stieger to include liquid coolant using the teachings of Saban as it can be recirculated and pumped at a desired speed while allowing for a larger heat removal than air increasing overall cooling efficiency.
As to claim 12, Stieger discloses comprising an outer casing that encloses the electrical machine (14), the outer casing comprising a stator compartment (38 region) that houses the outer electrical machine stator and a rotor compartment (12 region) that houses the inner electrical machine rotor, the stator compartment separated from the rotor compartment (by 60).
As to claim 14, Stieger discloses a nozzle located in the rotor compartment (58) that is configured to spray liquid coolant onto one or both of the inner electrical machine rotor and a rotor support that connects the inner electrical machine rotor to the rotary member (Fig 5), the coolant passageway delivering liquid coolant to the nozzle (as defined in combination of Claim 11 above).
As to claim 15, Stieger discloses a drain that drains liquid coolant from the rotor compartment (via 48, further supported by Saban: Fig 1, drained into the coolant system).
As to claim 16, Stieger discloses comprising a thermal shield (tailcone of 86, Fig 5) forming an enclosure at least partially around the electrical machine, the thermal shield at least partially defining a cooling airflow path (exhaust path past 90,95) at least partially around the electrical machine.
As to claim 17, Stieger discloses comprising a turbine rear frame downstream of the turbine section (96 region) and comprising a strut that includes an airflow passageway (90,96) extending radially through the strut in fluid communication with the enclosure (Fig 7).
As to claim 18, Stieger discloses the coolant passageway is a first coolant passageway (20), the cooling system comprising a second coolant passageway that directs liquid coolant to the outer electrical machine stator (60), wherein the liquid coolant is introduced to the outer electrical machine stator through one or both the forward and aft end windings or a cooling jacket (path though 26 to 60 to 48 passes forward and aft windings of 38 as known stator construction).

Allowable Subject Matter
Claims 8,13,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming any 112 issues.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746